Exhibit 10.21

 

SECOND AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this
“Agreement”) is made and entered into as of January 1, 2004 by and among
Thermadyne Holdings Corporation, a Delaware corporation (“Holdings”), the
subsidiaries of Holdings (together with Holdings, the “Employers”), and Patricia
S. Williams (“Employee”).

 

RECITALS

 


1.             HOLDINGS, TOGETHER WITH THE OTHER EMPLOYERS, HAVE EMERGED FROM
BANKRUPTCY UNDER CHAPTER 11 OF TITLE 11 OF THE UNITED STATES CODE AS A PUBLIC
COMPANY, AND MANAGEMENT OF EMPLOYERS INTEND TO OPERATE AND CONDUCT THE
RESPECTIVE BUSINESSES OF EMPLOYERS TO THE BEST OF THEIR ABILITY.


 


2.             EMPLOYERS AND EMPLOYEE ARE PARTIES TO AN AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT DATED JUNE 13, 2002 (THE “PRIOR EMPLOYMENT
AGREEMENT”).


 


3.             THIS AGREEMENT AMENDS, RESTATES AND SUPERCEDES THE PRIOR
EMPLOYMENT AGREEMENT IN ITS ENTIRETY.


 

NOW THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employers and Employee do hereby covenant and agree as
follows:

 


(A)          BASIC EMPLOYMENT PROVISIONS


 


(I)            EMPLOYMENT AND TERM.  EMPLOYERS HEREBY EMPLOY EMPLOYEE
(HEREINAFTER REFERRED TO AS THE “EMPLOYMENT”) AS VICE PRESIDENT GENERAL COUNSEL
AND CORPORATE SECRETARY AND EMPLOYEE AGREES TO BE EMPLOYED BY EMPLOYERS IN SUCH
CAPACITY, ALL ON THE TERMS AND CONDITIONS SET FORTH HEREIN.  THE EMPLOYMENT
SHALL BE FOR A PERIOD (THE “EMPLOYMENT PERIOD”) THAT WILL (I) COMMENCE ON MARCH
12, 2004 (THE “EFFECTIVE DATE”) AND CONTINUE FOR AT LEAST ONE YEAR THEREAFTER
(UNLESS EARLIER TERMINATED AS PROVIDED HEREIN) AND (II) RENEW ON EACH
ANNIVERSARY OF THE EFFECTIVE DATE THEREAFTER FOR A ONE-YEAR PERIOD, ON THE SAME
TERMS AND CONDITIONS CONTAINED HEREIN (UNLESS EARLIER TERMINATED AS PROVIDED
HEREIN OR EMPLOYEE IS TIMELY PROVIDED A NOTICE OF NONRENEWAL AS PROVIDED
HEREIN), SUCH THAT THE EMPLOYMENT PERIOD SHALL EXTEND FOR A PERIOD OF ONE YEAR
FROM THE DATE OF EACH SUCH EXTENSION.  THE EMPLOYERS MUST PROVIDE EMPLOYEE WITH
WRITTEN NOTICE NOT LESS THAN 90 DAYS IN ADVANCE OF THE APPLICABLE ANNIVERSARY OF
THE EFFECTIVE DATE IN ORDER TO AVOID RENEWAL OF THE EMPLOYMENT PERIOD ON SUCH
ANNIVERSARY AS DESCRIBED ABOVE (“NON-RENEWAL NOTICE”).  A NON-RENEWAL NOTICE
SHALL BE DEEMED GIVEN ON THE DATE IT IS RECEIVED BY EMPLOYEE.  IF EMPLOYERS
ELECT NOT TO RENEW THE EMPLOYMENT PERIOD IN ACCORDANCE

 

--------------------------------------------------------------------------------


 


WITH THIS SECTION 1(A), EMPLOYEE SHALL BE ENTITLED TO CONTINUE TO RECEIVE FROM
EMPLOYERS HER THEN CURRENT BASIC COMPENSATION AND BENEFITS (TO THE SAME EXTENT
AS PROVIDED IN SECTION 4(D) IN THE EVENT OF A TERMINATION WITHOUT CAUSE)
HEREUNDER, SUCH AMOUNT AND BENEFITS WILL CONTINUE TO BE PAID IN ACCORDANCE WITH
THE PAYROLL PRACTICES OF EMPLOYERS FOR A PERIOD EQUAL TO TWELVE (12) MONTHS FROM
THE EXPIRATION OF THE EMPLOYMENT PERIOD.


 


(II)           DUTIES.  EMPLOYEE SHALL BE SUBJECT TO THE DIRECTION AND
SUPERVISION OF HOLDING’S CHIEF EXECUTIVE OFFICER OR HIS DELEGATE (THE “CEO”)
AND, AS THE VICE PRESIDENT GENERAL COUNSEL AND CORPORATE SECRETARY, SHALL HAVE
THOSE DUTIES AND RESPONSIBILITIES WHICH ARE ASSIGNED TO HER DURING THE
EMPLOYMENT PERIOD BY THE CEO CONSISTENT WITH HER POSITION.  THE PARTIES
EXPRESSLY ACKNOWLEDGE THAT THE EMPLOYEE SHALL DEVOTE ALL OF HER BUSINESS TIME
AND ATTENTION TO THE TRANSACTION OF EMPLOYERS’ BUSINESSES AS IS REASONABLY
NECESSARY TO DISCHARGE HER SUPERVISORY MANAGEMENT RESPONSIBILITIES HEREUNDER. 
EMPLOYEE AGREES TO PERFORM FAITHFULLY THE DUTIES ASSIGNED TO HER TO THE BEST OF
HER ABILITY.


 


(B)           COMPENSATION.


 


(I)            SALARY.  EMPLOYERS SHALL PAY TO EMPLOYEE DURING THE EMPLOYMENT
PERIOD A SALARY AS BASIC COMPENSATION FOR THE SERVICES TO BE RENDERED BY
EMPLOYEE HEREUNDER (“BASIC COMPENSATION”).  AS OF THE DATE THIS AGREEMENT IS
SIGNED, THE INITIAL BASIC COMPENSATION SHALL BE $194,919 PER ANNUM.  SUCH BASIC
COMPENSATION SHALL BE REVIEWED NO LESS FREQUENTLY THAN ANNUALLY BY THE CEO AND
MAY BE ADJUSTED BY THE CEO, SUBJECT TO THE APPROVAL OF THE BOARD OF DIRECTORS. 
SUCH SALARY SHALL ACCRUE AND BE PAYABLE IN ACCORDANCE WITH THE PAYROLL PRACTICES
OF EMPLOYERS’ SUBSIDIARY OR SUBSIDIARIES IN EFFECT FROM TIME TO TIME.  ALL SUCH
PAYMENTS SHALL BE SUBJECT TO DEDUCTION AND WITHHOLDING AUTHORIZED OR REQUIRED BY
APPLICABLE LAW.


 


(II)           BONUS.  DURING THE EMPLOYMENT PERIOD, EMPLOYEE SHALL ADDITIONALLY
PARTICIPATE IN AN ANNUAL BONUS PLAN PROVIDING FOR AN ANNUAL BONUS OPPORTUNITY OF
NOT LESS THAN 50% OF EMPLOYEE’S ANNUAL SALARY FOR THE CALENDAR YEARS THEREAFTER,
PAID IN ACCORDANCE WITH THE TERMS SET FORTH IN EMPLOYERS’ THEN CURRENT
MANAGEMENT INCENTIVE PLAN.


 


(III)          BENEFITS.  DURING THE EMPLOYMENT PERIOD, EMPLOYEE SHALL BE
ENTITLED TO PARTICIPATE IN SUCH EMPLOYEE BENEFIT PLANS, PROGRAMS AND
ARRANGEMENTS MADE AVAILABLE TO, AND ON THE SAME TERMS AS, OTHER SIMILARLY
SITUATED EXECUTIVES OF EMPLOYERS, INCLUDING, WITHOUT LIMITATION, 401(K) PLANS,
TAX QUALIFIED PROFIT SHARING PLANS AND ANY OTHER RETIREMENT PLANS, SAVINGS PLANS
OR DEFERRED COMPENSATION PLANS, HEALTH, GROUP LIFE (EXCLUDING ANY OPTIONAL
ADDITIONAL COVERAGE), SHORT TERM DISABILITY, LONG TERM DISABILITY (NOT TO EXCEED
60% OF EMPLOYEE’S BASIC COMPENSATION OTHERWISE PAYABLE TO HER FOR THE APPLICABLE
PERIOD), HOSPITALIZATION AND SUCH OTHER BENEFIT PROGRAMS AS MAY BE APPROVED FROM
TIME TO TIME BY EMPLOYERS FOR THEIR EXECUTIVES.  NOTHING HEREIN SHALL AFFECT
EMPLOYERS’ RIGHT TO AMEND, MODIFY OR TERMINATE ANY RETIREMENT OR OTHER BENEFIT
PLAN AT ANY TIME ON A COMPANY-WIDE BASIS FOR SIMILARLY SITUATED EXECUTIVES.


 


(IV)          STOCK OPTIONS.  HOLDINGS WILL GRANT EMPLOYEE STOCK OPTIONS (THE
“OPTIONS”) TO PURCHASE UP TO 25,000 SHARES THE COMMON STOCK OF HOLDINGS (THE
“COMMON STOCK”) IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF HOLDINGS’ STOCK
OPTION PLAN. THE EXERCISE PRICE FOR THE OPTIONS IS EQUAL TO THE CLOSING BID
PRICE PER SHARE OF THE COMMON STOCK ON THE OVER-THE-COUNTER MARKET AS OF THE
CLOSE OF BUSINESS IMMEDIATELY PRECEDING THE DATE THE GRANT WAS

 

2

--------------------------------------------------------------------------------


 


APPROVED BY THE BOARD OF DIRECTORS.  SUBJECT IN EACH CASE TO EMPLOYEE’S
EXECUTION AND DELIVERY OF THIS AGREEMENT AND CONTINUED EMPLOYMENT UNTIL THE
APPLICABLE VESTING DATE, ONE-HALF OF THE OPTIONS WILL BECOME VESTED AND, SUBJECT
TO COMPLIANCE WITH APPLICABLE SECURITIES LAWS, EXERCISABLE IN THREE EQUAL ANNUAL
INSTALLMENTS ON AUGUST 1, 2004; AUGUST 1, 2005, AND AUGUST 1, 2006, AND THE
REMAINING ONE-HALF OF THE OPTIONS (THE “PERFORMANCE OPTIONS”) WILL BECOME VESTED
AND, SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITIES LAWS, EXERCISABLE IN THREE
EQUAL ANNUAL INSTALLMENTS ON EACH OF THE FIRST THREE ANNIVERSARIES OF THE DATE
OF GRANT (EACH AN “INSTALLMENT DATE”) IF HOLDINGS ACHIEVES ITS RETURN ON
INVESTED CAPITAL TARGETS IN ACCORDANCE WITH ITS ANNUAL BUDGET FOR THE
IMMEDIATELY PRECEDING FISCAL YEAR.  IF ANY PERFORMANCE OPTIONS DO NOT VEST IN
ANY YEAR DUE TO THE FAILURE TO MEET THE RETURN ON INVESTED CAPITAL TARGETS FOR
SUCH YEAR, SUCH OPTIONS SHALL VEST ON ANY SUBSEQUENT INSTALLMENT DATE IF
HOLDINGS HAS CUMULATIVELY ACHIEVED ON SUCH DATE THE RETURN ON INVESTED CAPITAL
TARGETS FOR THE CURRENT YEAR, PLUS THE RETURN ON INVESTED CAPITAL TARGETS FOR
THE PRIOR YEARS FOR WHICH SUCH TARGETS WERE NOT ACHIEVED (AFTER TAKING INTO
ACCOUNT ANY PORTION OF SUCH TARGETS ACHIEVED IN SUCH PRIOR YEARS).


 


(C)           TERMINATION.


 


(I)            DEATH OR DISABILITY.  EMPLOYMENT OF EMPLOYEE UNDER THIS AGREEMENT
SHALL TERMINATE AUTOMATICALLY UPON THE DEATH OR TOTAL DISABILITY OF EMPLOYEE. 
FOR THE PURPOSE OF THIS AGREEMENT, “TOTAL DISABILITY” SHALL BE DEEMED TO HAVE
OCCURRED IF EMPLOYEE SHALL HAVE BEEN UNABLE TO PERFORM THE DUTIES OF HER
EMPLOYMENT DUE TO MENTAL OR PHYSICAL INCAPACITY FOR A PERIOD OF (I) 90
CONSECUTIVE DAYS OR (II) 120 NON-CONSECUTIVE DAYS WITHIN ANY 365 DAY PERIOD.


 


(II)           CAUSE.  THE CEO, SUBJECT TO THE APPROVAL OF THE BOARD OF
DIRECTORS, MAY TERMINATE THE EMPLOYMENT OF EMPLOYEE UNDER THIS AGREEMENT FOR
CAUSE.  FOR THE PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL BE DEEMED TO BE (I)
THE CONVICTION OF A CRIME BY EMPLOYEE CONSTITUTING A FELONY OR OTHER CRIME
INVOLVING MORAL TURPITUDE, (II) AN ACT OF DISHONESTY OR DISLOYALTY BY EMPLOYEE
THAT RESULTED IN OR WAS INTENDED TO RESULT IN GAIN TO OR PERSONAL ENRICHMENT OF
EMPLOYEE AT ANY OF THE EMPLOYERS’ EXPENSE; (III) THE WILLFUL ENGAGING BY
EMPLOYEE IN MISCONDUCT WHICH IS INJURIOUS TO ANY OF THE EMPLOYERS; (IV)
EMPLOYEE’S FAILURE TO COMPLY WITH THE MATERIAL TERMS OF THIS AGREEMENT; (V)
MISAPPROPRIATION BY EMPLOYEE OF EMPLOYERS’ FUNDS; (VI) HABITUAL ABUSE OF
ALCOHOL, NARCOTICS OR OTHER CONTROLLED SUBSTANCES BY EMPLOYEE; (VII) GROSS
NEGLIGENCE IN THE PERFORMANCE OF EMPLOYEE’S DUTIES AND RESPONSIBILITIES
HEREUNDER; (VIII) FAILURE BY EMPLOYEE TO COMPLY FULLY WITH ANY LAWFUL DIRECTIVES
OF THE CEO OR THE EMPLOYERS; (IX) FAILURE BY EMPLOYEE TO COMPLY FULLY WITH ANY
LAWFUL DIRECTIVES OF THE BOARD OF DIRECTORS OF HOLDINGS (THE “BOARD”) ADOPTED BY
FORMAL WRITTEN RESOLUTIONS OF THE BOARD; (X) FAILURE TO PERFORM OR ADHERE TO THE
CODE OF ETHICS ADOPTED BY THE BOARD, AS THE SAME MAY BE AMENDED BY THE BOARD
FROM TIME TO TIME, A COPY OF WHICH HAS BEEN DELIVERED TO EMPLOYEE AS ADOPTED BY
THE BOARD AS OF THE DATE HEREOF; OR (XI) EMPLOYEE RELOCATES HER PRIMARY PLACE OF
RESIDENCE MORE THAN SEVENTY-FIVE (75) MILES FROM THE PRESENT LOCATION OF
HOLDINGS’ CORPORATE HEADQUARTERS IN ST. LOUIS, MISSOURI (EXCEPT IF SUCH
RELOCATION IS EXPRESSLY REQUESTED BY HOLDINGS).


 


(III)          WITHOUT CAUSE.  ANY OF THE EMPLOYERS, ACTING ALONE, MAY TERMINATE
THE EMPLOYMENT OF EMPLOYEE UNDER THIS AGREEMENT WITHOUT CAUSE.

 

3

--------------------------------------------------------------------------------


 


(IV)          CONSTRUCTIVE TERMINATION.  EMPLOYEE MAY ELECT TO TERMINATE HER
EMPLOYMENT UNDER THIS AGREEMENT, EFFECTIVE IMMEDIATELY, UPON A CONSTRUCTIVE
TERMINATION WITHOUT CAUSE, AS DEFINED BELOW, BY PROVIDING EMPLOYER WRITTEN
NOTICE WITHIN THIRTY DAYS OF EMPLOYEE BECOMING AWARE OF SUCH CONSTRUCTIVE
TERMINATION WITHOUT CAUSE.  FOR PURPOSES OF THIS AGREEMENT, “CONSTRUCTIVE
TERMINATION WITHOUT CAUSE” SHALL MEAN A TERMINATION OF THE EMPLOYEE’S EMPLOYMENT
AT HER INITIATIVE FOLLOWING THE OCCURRENCE, WITHOUT THE EMPLOYEE’S PRIOR WRITTEN
CONSENT, OF ONE OR MORE OF THE FOLLOWING EVENTS:


 

(1)           ANY FAILURE BY THE EMPLOYERS TO COMPLY WITH ANY OF THE PROVISIONS
OF THIS AGREEMENT, OTHER THAN AN ISOLATED, INSUBSTANTIAL AND INADVERTENT FAILURE
NOT OCCURRING IN BAD FAITH AND WHICH IS REMEDIED BY THE EMPLOYERS WITHIN 30 DAYS
AFTER RECEIPT OF WRITTEN NOTICE THEREOF GIVEN BY THE EMPLOYEE;

 

(2)           WITHOUT THE EMPLOYEE’S CONSENT, ANY REDUCTION IN SALARY, BONUS
PERCENTAGE, OR MATERIAL REDUCTION IN DUTIES;

 

(3)           ANY PURPORTED TERMINATION BY THE EMPLOYERS OF THE EMPLOYEE’S
EMPLOYMENT OTHERWISE THAN AS EXPRESSLY PERMITTED BY SECTION 3(B) OF THIS
AGREEMENT;

 

(4)           ANY FAILURE BY THE EMPLOYERS TO COMPLY WITH AND SATISFY THE
PROVISIONS OF SECTION 6 HEREOF, OR FAILURE BY ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE EMPLOYERS TO ASSUME
EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THE EMPLOYERS WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD
TAKEN PLACE, PROVIDED, IN EITHER CASE, THAT THE SUCCESSOR CONTEMPLATED BY
SECTION 6 HEREOF HAS RECEIVED, AT LEAST 10 DAYS PRIOR TO THE GIVING OF NOTICE OF
CONSTRUCTIVE TERMINATION BY THE EMPLOYEE, WRITTEN NOTICE FROM THE EMPLOYERS OR
THE EMPLOYEE OF THE REQUIREMENTS OF THE PROVISIONS OF SECTION 6 OR OF SUCH
FAILURE;  OR

 

(v)           if the Employers require the Employee to relocate her principal
work site to a principal work site that is more than seventy-five (75) miles
from Employee’s principal work site as of the date of this Agreement.

 


(D)           COMPENSATION FOLLOWING TERMINATION.


 


(I)            DEATH.  IF THE EMPLOYMENT PERIOD IS TERMINATED PURSUANT TO THE
PROVISIONS OF SECTION 3(A) ABOVE DUE TO THE DEATH OF EMPLOYEE, THIS AGREEMENT
SHALL TERMINATE, AND NO FURTHER COMPENSATION SHALL BE PAYABLE TO EMPLOYEE’S
ESTATE, HEIRS OR BENEFICIARIES, AS APPLICABLE, EXCEPT THAT EMPLOYEE’S ESTATE,
HEIRS OR BENEFICIARIES, AS APPLICABLE, SHALL BE ENTITLED TO RECEIVE (I)
EMPLOYEE’S THEN CURRENT BASIC COMPENSATION THROUGH THE END OF THE MONTH IN WHICH
EMPLOYEE’S DEATH OCCURRED, (II) A PRO RATA PORTION (BASED ON A FRACTION THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS EMPLOYEE WORKED IN THE YEAR OF
EMPLOYEE’S DEATH AND THE DENOMINATOR OF WHICH IS 365) OF THE BONUS AS SET FORTH
IN SECTION 2(B) WHICH EMPLOYEE WOULD HAVE BEEN ENTITLED TO RECEIVE FOR THE YEAR
IN WHICH TERMINATION OCCURS IF THE PERFORMANCE OBJECTIVES ESTABLISHED IN
EMPLOYERS’ MANAGEMENT INCENTIVE PLAN ARE ACHIEVED, AND (III) ANY UN-REIMBURSED
EXPENSES PURSUANT TO SECTION 5 BELOW, AND, THEREAFTER, EMPLOYERS SHALL HAVE NO
FURTHER OBLIGATIONS OR LIABILITIES

 

4

--------------------------------------------------------------------------------


 


HEREUNDER TO EMPLOYEE’S ESTATE OR LEGAL REPRESENTATIVE OR OTHERWISE, OTHER THAN
THE PAYMENT OF BENEFITS, IF ANY, PURSUANT TO SECTION 2(C).


 


(II)           DISABILITY.  IF THE EMPLOYMENT PERIOD IS TERMINATED PURSUANT TO
THE PROVISIONS OF SECTION 3(A) ABOVE DUE TO EMPLOYEE’S TOTAL DISABILITY AS
DETERMINED THEREUNDER, THIS AGREEMENT SHALL TERMINATE, AND (I) EMPLOYERS WILL
CONTINUE THE PAYMENT OF EMPLOYEE’S BASIC COMPENSATION AT THE THEN CURRENT RATE
UNTIL THE EARLIER OF (A) THE BENEFITS UNDER ANY LONG-TERM DISABILITY INSURANCE
PROVIDED BY EMPLOYERS COMMENCES OR (B) 180 DAYS FROM THE DATE OF SUCH TOTAL
DISABILITY, (II) EMPLOYERS SHALL PAY A PRO RATA PORTION (BASED ON A FRACTION THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS EMPLOYEE WORKED IN THE YEAR EMPLOYEE
BECAME TOTALLY DISABLED AND THE DENOMINATOR OF WHICH IS 365) OF THE BONUS AS SET
FORTH IN SECTION 2(B) WHICH EMPLOYEE WOULD HAVE BEEN ENTITLED TO RECEIVE FOR THE
YEAR IN WHICH TERMINATION OCCURS IF THE PERFORMANCE OBJECTIVES ESTABLISHED IN
EMPLOYERS’ MANAGEMENT INCENTIVE PLAN ARE ACHIEVED, AND (III) EMPLOYERS SHALL PAY
ANY UN-REIMBURSED EXPENSES PURSUANT TO SECTION 5 BELOW.  THEREAFTER, EMPLOYERS
SHALL HAVE NO OBLIGATION FOR BASIC COMPENSATION OR OTHER COMPENSATION PAYMENTS
TO EMPLOYEE DURING THE CONTINUANCE OF SUCH TOTAL DISABILITY.


 


(III)          TERMINATION FOR CAUSE OR VOLUNTARY TERMINATION.  IF THE
EMPLOYMENT PERIOD IS TERMINATED FOR CAUSE OR VOLUNTARILY BY THE EMPLOYEE FOR
REASONS OTHER THAN THOSE DESCRIBED IN SECTION 3(A) OR 3(D) ABOVE, NO FURTHER
COMPENSATION OR BENEFITS SHALL BE PAID TO EMPLOYEE AFTER THE DATE OF
TERMINATION, BUT EMPLOYEE SHALL BE ENTITLED TO RECEIVE BENEFITS TO WHICH SHE IS
OR MAY BECOME ENTITLED PURSUANT TO ANY BENEFIT PLAN WHICH BY ITS TERMS SURVIVE
TERMINATION.


 


(IV)          TERMINATION WITHOUT CAUSE; CONSTRUCTIVE TERMINATION.  IF THE
EMPLOYMENT PERIOD IS TERMINATED PURSUANT TO SECTION 3(C) OR 3(D) ABOVE, EMPLOYEE
SHALL BE ENTITLED (I) TO CONTINUE TO RECEIVE FROM EMPLOYERS HER THEN CURRENT
BASIC COMPENSATION, SUCH AMOUNT TO CONTINUE TO BE PAID IN ACCORDANCE WITH THE
PAYROLL PRACTICES OF EMPLOYERS FOR A PERIOD EQUAL TO 18 MONTHS, (II) TO RECEIVE
HER BONUS PURSUANT TO SECTION 2(B) FOR THE YEAR IN WHICH EMPLOYEE IS TERMINATED,
(III) DURING SUCH 18-MONTH PERIOD, TO CONTINUE TO RECEIVE THE BENEFITS TO WHICH
SHE WOULD OTHERWISE BE ENTITLED DURING THE EMPLOYMENT PERIOD PURSUANT TO SECTION
2(C) ABOVE; PROVIDED THAT EMPLOYEE SHALL CONTINUE TO MAKE THE SAME CONTRIBUTIONS
TOWARD SUCH COVERAGE AS EMPLOYEE WAS MAKING ON THE DATE OF TERMINATION, WITH
SUCH ADJUSTMENTS TO CONTRIBUTIONS AS ARE MADE GENERALLY FOR ALL EMPLOYERS’
EMPLOYEES, AND (IV) DURING SUCH 18-MONTH PERIOD, TO A MONTHLY AUTOMOBILE
ALLOWANCE AS CONTEMPLATED BY SECTION 5 BELOW; PROVIDED, HOWEVER, THAT EMPLOYEE
SHALL NO LONGER BE ENTITLED TO PARTICIPATE IN ANY OF EMPLOYERS’ 401K PLANS,
EXCESS SAVINGS PLANS, TAX QUALIFIED PROFIT SHARING PLANS OR ANY OTHER RETIREMENT
PLANS.  EMPLOYEE SHALL HAVE THE OPTION TO RECEIVE THE PRESENT VALUE OF THE
COMPENSATION, BONUS AND BENEFITS (AT A 12% DISCOUNT) DESCRIBED IN THE
IMMEDIATELY PRECEDING SENTENCE IN A LUMP SUM PAYMENT, WITH SUCH OPTION TO BE
EXERCISED BY EMPLOYEE IN WRITING WITHIN TEN (10) DAYS OF TERMINATION AND
EMPLOYER SHALL MAKE SUCH LUMP SUM PAYMENT WITHIN THIRTY (30) DAYS OF RECEIVING
THE WRITTEN NOTICE FROM EMPLOYEE.  IN THE EVENT OF EMPLOYEE’S DEATH DURING SUCH
18-MONTH PERIOD, SUCH CONTINUATION OF COMPENSATION, BENEFITS AND MONTHLY
AUTOMOBILE ALLOWANCE SHALL CEASE UPON EMPLOYEE’S DEATH.  IN THE EVENT EMPLOYEE
OBTAINS EMPLOYMENT ELSEWHERE DURING SUCH 18-MONTH PERIOD SUCH COMPENSATION,
BENEFITS AND MONTHLY AUTOMOBILE ALLOWANCE SHALL CONTINUE FOR THE PERIOD
DESCRIBED ABOVE NOTWITHSTANDING SUCH REEMPLOYMENT OF EMPLOYEE; PROVIDED,
HOWEVER, THAT EMPLOYERS’ OBLIGATIONS FOR COMPENSATION BONUS, BENEFITS AND
MONTHLY AUTOMOBILE ALLOWANCE SHALL BE REDUCED BY THE AMOUNT EMPLOYEE RECEIVES
FROM HER NEW EMPLOYER FOR COMPENSATION

 

5

--------------------------------------------------------------------------------


 


BONUS, BENEFITS AND AUTOMOBILE ALLOWANCE.  THE SUMS RECEIVED BY EMPLOYEE UNDER
THIS SECTION 4(D) SHALL BE CONSIDERED LIQUIDATED DAMAGES IN RESPECT OF CLAIMS
BASED ON ANY PROVISIONS OF THIS AGREEMENT OR ANY CLAIMS ARISING OUT OF
EMPLOYEE’S EMPLOYMENT WITH EMPLOYERS, AND THE COMMENCEMENT OF THE PAYMENT OF
SUCH SUMS BY EMPLOYERS SHALL NOT BEGIN UNTIL EMPLOYEE EXECUTES AND DELIVERS A
GENERAL RELEASE OF ALL CLAIMS IN FORM AND SUBSTANCE SATISFACTORY TO EMPLOYERS.


 


(E)           EXPENSE REIMBURSEMENT.  UPON THE SUBMISSION OF PROPERLY DOCUMENTED
EXPENSE ACCOUNT REPORTS, EMPLOYERS SHALL REIMBURSE EMPLOYEE FOR ALL REASONABLE
BUSINESS-RELATED TRAVEL AND ENTERTAINMENT EXPENSES INCURRED BY EMPLOYEE IN THE
COURSE OF HER EMPLOYMENT WITH EMPLOYERS, INCLUDING THE OWNERSHIP AND USE OF A
CELLULAR PHONE, AND AN INTERNET SERVICE PROVIDER ACCOUNT.  EMPLOYERS SHALL
PROVIDE EMPLOYEE WITH A MONTHLY CAR ALLOWANCE OF $500, LESS APPLICABLE
WITHHOLDINGS.  UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, EMPLOYERS’
OBLIGATIONS UNDER THIS SECTION 5 SHALL TERMINATE UPON THE TERMINATION OF THE
EMPLOYMENT PERIOD, EXCEPT FOR ANY OBLIGATION TO REIMBURSE EXPENSES THAT ARE
INCURRED PRIOR TO SUCH TERMINATION.


 


(F)            ASSIGNABILITY BINDING NATURE.  THIS AGREEMENT SHALL BE BINDING
AND INURE TO THE BENEFIT OF THE PARTIES, AND THEIR RESPECTIVE SUCCESSORS, HEIRS
(IN THE CASE OF EMPLOYEE) AND ASSIGNS.  NO OBLIGATIONS OF THE EMPLOYERS UNDER
THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED BY THE EMPLOYERS EXCEPT THAT SUCH
OBLIGATIONS SHALL BE ASSIGNED OR TRANSFERRED (AS DESCRIBED BELOW) PURSUANT TO A
MERGER OR CONSOLIDATION OF HOLDINGS IN WHICH HOLDINGS IS NOT THE CONTINUING
ENTITY, OR THE SALE OR LIQUIDATION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
THE EMPLOYERS, PROVIDED THAT THE ASSIGNEE OR TRANSFEREE IS THE SURVIVING ENTITY
OR SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE EMPLOYERS AND SUCH
ASSIGNEE OR TRANSFEREE ASSUMES THE LIABILITIES, OBLIGATIONS AND DUTIES OF THE
EMPLOYERS, AS CONTAINED IN THIS AGREEMENT, EITHER CONTRACTUALLY OR AS A MATTER
OF LAW.  EACH EMPLOYER MAY, WITHOUT THE PRIOR WRITTEN CONSENT OF EMPLOYEE,
ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, IN WHOLE OR IN PART,
INCLUDING, WITHOUT LIMITATION, THE RIGHTS AND OBLIGATIONS SET FORTH IN SECTION 7
THROUGH SECTION 9, TO ANY ONE OR MORE OF ITS AFFILIATES OR ANY ENTITY THAT
ACQUIRES A SUBSTANTIAL PART OF ITS ASSETS OR A SUCCESSOR BY MERGER,
CONSOLIDATION OR OTHER CORPORATE RESTRUCTURING.  AS USED IN THIS AGREEMENT, THE
“EMPLOYERS” AND “HOLDINGS” SHALL MEAN THE EMPLOYERS AND HOLDINGS AS HEREINBEFORE
DEFINED, RESPECTIVELY, AND ANY SUCCESSOR TO THEIR BUSINESS AND/OR ASSETS AS
AFORESAID WHICH ASSUMES AND AGREES TO PERFORM THIS AGREEMENT BY OPERATION OF
LAW, OR OTHERWISE.


 


(G)           CONFIDENTIAL INFORMATION.


 


(I)            NON-DISCLOSURE.  DURING THE EMPLOYMENT PERIOD OR AT ANY TIME
THEREAFTER, IRRESPECTIVE OF THE TIME, MANNER OR CAUSE OF THE TERMINATION OF THIS
AGREEMENT, EMPLOYEE WILL NOT DIRECTLY OR INDIRECTLY REVEAL, DIVULGE, DISCLOSE OR
COMMUNICATE TO ANY PERSON OR ENTITY, OTHER THAN AUTHORIZED OFFICERS, DIRECTORS
AND EMPLOYEES OF THE EMPLOYERS, IN ANY MANNER WHATSOEVER, ANY CONFIDENTIAL
INFORMATION (AS HEREINAFTER DEFINED) OF EMPLOYERS OR ANY SUBSIDIARY OF EMPLOYERS
WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD.


 


(II)           DEFINITION.  AS USED HEREIN, “CONFIDENTIAL INFORMATION” MEANS
INFORMATION DISCLOSED TO OR KNOWN BY EMPLOYEE AS A DIRECT OR INDIRECT
CONSEQUENCE OF OR THROUGH THE EMPLOYMENT ABOUT EMPLOYERS OR ANY SUBSIDIARY OF
EMPLOYERS, OR THEIR RESPECTIVE BUSINESSES, PRODUCTS AND PRACTICES WHICH
INFORMATION IS NOT GENERALLY KNOWN IN THE BUSINESS IN WHICH

 

6

--------------------------------------------------------------------------------


 


EMPLOYERS OR ANY SUBSIDIARY OF EMPLOYERS IS OR MAY BE ENGAGED.  HOWEVER,
CONFIDENTIAL INFORMATION SHALL NOT INCLUDE UNDER ANY CIRCUMSTANCES ANY
INFORMATION WITH RESPECT TO THE FOREGOING MATTERS WHICH IS (I) DIRECTLY
AVAILABLE TO THE PUBLIC FROM A SOURCE OTHER THAN EMPLOYEE, (II) RELEASED IN
WRITING BY EMPLOYERS TO THE PUBLIC OR TO PERSONS WHO ARE NOT UNDER A SIMILAR
OBLIGATION OF CONFIDENTIALITY TO EMPLOYERS AND WHO ARE NOT PARTIES TO THIS
AGREEMENT, (III) OBTAINED BY EMPLOYEE FROM A THIRD PARTY NOT UNDER A SIMILAR
OBLIGATION OF CONFIDENTIALITY TO EMPLOYERS, (IV) REQUIRED TO BE DISCLOSED BY ANY
COURT PROCESS OR ANY GOVERNMENT OR AGENCY OR DEPARTMENT OF ANY GOVERNMENT, OR
(V) THE SUBJECT OF A WRITTEN WAIVER EXECUTED BY ANY OF THE EMPLOYERS FOR THE
BENEFIT OF EMPLOYEE.  IN THE EVENT EMPLOYEE BELIEVES THAT SHE IS FREE TO
DISCLOSE OR UTILIZE CONFIDENTIAL INFORMATION UNDER SECTION 7(B), SHE SHALL GIVE
WRITTEN NOTICE OF THE SAME TO EMPLOYERS AT LEAST 30 DAYS PRIOR TO THE RELEASE OR
USE OF SUCH CONFIDENTIAL INFORMATION AND SHALL SPECIFY THE CLAIMED EXEMPTION AND
THE CIRCUMSTANCES GIVING RISE THERETO.


 


(III)          RETURN OF PROPERTY.  UPON TERMINATION OF THE EMPLOYMENT, EMPLOYEE
WILL SURRENDER TO EMPLOYERS ALL CONFIDENTIAL INFORMATION, INCLUDING, WITHOUT
LIMITATION, ALL LISTS, CHARTS, SCHEDULES, REPORTS, FINANCIAL STATEMENTS, BOOKS
AND RECORDS OF THE EMPLOYERS OR ANY SUBSIDIARY OF THE EMPLOYERS, AND ALL COPIES
THEREOF, AND ALL OTHER PROPERTY BELONGING TO THE EMPLOYERS OR ANY SUBSIDIARY OF
THE EMPLOYERS, INCLUDING, WITHOUT LIMITATION, COMPANY CREDIT CARDS, CELL PHONES,
PERSONAL DATA ASSISTANTS OR OTHER ELECTRONIC DEVICES, PROVIDED EMPLOYEE SHALL BE
ACCORDED REASONABLE ACCESS TO SUCH CONFIDENTIAL INFORMATION SUBSEQUENT TO THE
EMPLOYMENT PERIOD FOR ANY PROPER PURPOSE AS DETERMINED IN THE REASONABLE
JUDGMENT OF ANY OF THE EMPLOYERS.


 


(H)           AGREEMENT NOT TO COMPETE.


 


(I)            TERMINATION FOR CAUSE.  IN THE EVENT THAT EMPLOYEE IS TERMINATED
FOR CAUSE OR VOLUNTARILY TERMINATES HER EMPLOYMENT WITH EMPLOYERS OTHER THAN AS
A CONSTRUCTIVE TERMINATION WITHOUT CAUSE, EMPLOYEE HEREBY AGREES THAT FOR A
PERIOD OF 12 MONTHS FOLLOWING SUCH TERMINATION, SHE SHALL NOT, EITHER IN HER OWN
BEHALF OR AS A PARTNER, OFFICER, DIRECTOR, EMPLOYEE, AGENT OR SHAREHOLDER (OTHER
THAN AS THE HOLDER OF LESS THAN 5% OF THE OUTSTANDING CAPITAL STOCK OF ANY
CORPORATION WITH A CLASS OF EQUITY SECURITY REGISTERED UNDER SECTION 12(B) OR
SECTION 12(G) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) ENGAGE IN,
INVEST IN OR RENDER SERVICES TO ANY PERSON OR ENTITY ENGAGED IN THE BUSINESSES
IN WHICH EMPLOYERS OR ANY SUBSIDIARY OF EMPLOYERS ARE THEN ENGAGED AND SITUATED
WITHIN ANY COUNTRY.  NOTHING CONTAINED IN THIS SECTION 8(A) SHALL BE CONSTRUED
AS RESTRICTING THE EMPLOYEE’S RIGHT TO SELL OR OTHERWISE DISPOSE OF ANY BUSINESS
OR INVESTMENTS OWNED OR OPERATED BY EMPLOYEE AS OF THE DATE HEREOF.


 


(II)           TERMINATION WITHOUT CAUSE OR FOR DISABILITY; CONSTRUCTIVE
TERMINATION.  IN THE EVENT THAT THE EMPLOYMENT OF EMPLOYEE IS TERMINATED BY
EMPLOYERS WITHOUT CAUSE OR THE NON-RENEWAL OF THE EMPLOYMENT PERIOD BY EMPLOYERS
OR AS A RESULT OF THE TOTAL DISABILITY OF EMPLOYEE OR BY EMPLOYEE AS A
CONSTRUCTIVE TERMINATION WITHOUT CAUSE, EMPLOYEE HEREBY AGREES THAT DURING THE
PERIOD THAT THE EMPLOYERS ARE REQUIRED TO MAKE PAYMENT TO EMPLOYEE (REGARDLESS
OF WHETHER EMPLOYEE ACCEPTS SUCH PAYMENT, ELECTS TO RECEIVE A LUMP SUM OF SUCH
PAYMENT, REFUSES TO EXECUTE AND DELIVER A GENERAL RELEASE AS REQUIRED HEREUNDER
OR IF SUCH OBLIGATION IS REDUCED IN ANY WAY DUE TO EMPLOYEE’S EMPLOYMENT
ELSEWHERE) PURSUANT TO SECTION 4(B), SECTION 4(C) OR SECTION 4(D) ABOVE, AS
APPLICABLE, NEITHER SHE NOR ANY AFFILIATE SHALL, EITHER IN HER OWN BEHALF OR AS
A PARTNER, OFFICER, DIRECTOR, EMPLOYEE, AGENT OR SHAREHOLDER (OTHER THAN AS

 

7

--------------------------------------------------------------------------------


 


THE HOLDER OF LESS THAN 5% OF THE OUTSTANDING CAPITAL STOCK OF ANY, CORPORATION
WITH A CLASS OF EQUITY SECURITY REGISTERED UNDER SECTION 12(B) OR SECTION 12(G)
OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) ENGAGE IN, INVEST IN OR
RENDER SERVICES TO ANY PERSON OR ENTITY ENGAGED IN THE BUSINESSES IN WHICH
EMPLOYERS OR ANY SUBSIDIARY OF EMPLOYERS IS THEN ENGAGED AND SITUATED WITHIN ANY
COUNTRY.  NOTHING CONTAINED IN THIS SECTION 8(B) SHALL BE CONSTRUED AS
RESTRICTING THE EMPLOYEE’S RIGHT TO SELL OR OTHERWISE DISPOSE OF ANY BUSINESS OR
INVESTMENTS OWNED OR OPERATED BY EMPLOYEE AS OF THE DATE HEREOF.


 


(I)            AGREEMENT NOT TO SOLICIT EMPLOYEES.  EMPLOYEE AGREES THAT, FOR A
PERIOD OF TWO (2) YEARS FOLLOWING THE TERMINATION BY REASON OF VOLUNTARY
TERMINATION BY EMPLOYEE OR TERMINATION FOR CAUSE, NEITHER SHE NOR ANY AFFILIATE
SHALL, ON BEHALF OF ANY BUSINESS ENGAGED IN A BUSINESS COMPETITIVE WITH
EMPLOYERS OR ANY SUBSIDIARY OF EMPLOYERS, SOLICIT OR INDUCE, OR IN ANY MANNER
ATTEMPT TO SOLICIT OR INDUCE ANY PERSON EMPLOYED BY, OR ANY AGENT OF, ANY
EMPLOYERS OR ANY SUBSIDIARY OF EMPLOYERS TO TERMINATE HER EMPLOYMENT OR AGENCY,
AS THE CASE MAY BE, WITH ANY EMPLOYERS OR SUCH SUBSIDIARY; PROVIDED THAT SUCH
LIMITATIONS SHALL NOT APPLY IF THE CONTACT WITH THE EMPLOYEE, AGENT OR
CONSULTANT IS INITIATED BY A THIRD PARTY, NOT ENGAGED OR HIRED BY EMPLOYEE OR
ANY AFFILIATE OF EMPLOYEE, ON A “BLIND BASIS” SUCH AS THROUGH A HEAD HUNTER.


 


(J)            INJUNCTIVE RELIEF AND OTHER REMEDIES.


 


(I)            EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE COVENANTS, OBLIGATIONS
AND AGREEMENTS OF EMPLOYEE CONTAINED IN SECTION 7, SECTION 8, SECTION 9 AND THIS
SECTION 10 RELATE TO SPECIAL, UNIQUE AND EXTRAORDINARY MATTERS AND THAT A
VIOLATION OF ANY OF THE TERMS OF SUCH COVENANTS, OBLIGATIONS OR AGREEMENTS WILL
CAUSE EMPLOYERS IRREPARABLE INJURY FOR WHICH ADEQUATE REMEDIES ARE NOT AVAILABLE
AT LAW.  THEREFORE, EMPLOYEE AGREES THAT EMPLOYERS SHALL BE ENTITLED TO AN
INJUNCTION, RESTRAINING ORDER OR SUCH OTHER EQUITABLE RELIEF (WITHOUT THE
REQUIREMENT TO POST BOND) AS A COURT OF COMPETENT JURISDICTION MAY DEEM
NECESSARY OR APPROPRIATE TO RESTRAIN EMPLOYEE FROM COMMITTING ANY VIOLATION OF
SUCH COVENANTS, OBLIGATIONS OR AGREEMENTS.


 


(II)           IN THE EVENT OF EMPLOYEE’S VIOLATION OF THE PROVISIONS OF SECTION
7 AFTER THE EMPLOYMENT OF EMPLOYEE IS TERMINATED FOR ANY REASON, SECTION 8 OR
SECTION 9, THE RIGHT OF EMPLOYEE TO RECEIVE ANY FURTHER PAYMENT PURSUANT TO THIS
AGREEMENT SHALL IMMEDIATELY TERMINATE AND THE PAYMENTS MADE TO EMPLOYEE
SUBSEQUENT TO THE TERMINATION OF EMPLOYEE’S EMPLOYMENT PURSUANT TO THIS
AGREEMENT SHALL BE RETURNED TO EMPLOYERS BY EMPLOYEE WITHIN THIRTY (30) DAYS
AFTER RECEIPT OF WRITTEN NOTICE FROM EMPLOYERS OF SUCH VIOLATION.  THE
INJUNCTIVE REMEDIES AND OTHER REMEDIES DESCRIBED IN THIS SECTION 10 ARE
CUMULATIVE AND IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES EMPLOYERS MAY HAVE.


 


(K)           NO VIOLATION.  EMPLOYEE HEREBY REPRESENTS AND WARRANTS TO
EMPLOYERS THAT THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY
EMPLOYEE DOES NOT, WITH OR WITHOUT THE GIVING OF NOTICE OR THE PASSAGE OF TIME,
OR BOTH, CONFLICT WITH, RESULT IN A DEFAULT, RIGHT TO ACCELERATE OR LOSS OF
RIGHTS UNDER ANY PROVISION OF ANY AGREEMENT OR UNDERSTANDING TO WHICH THE
EMPLOYEE OR, TO THE BEST KNOWLEDGE OF EMPLOYEE, ANY OF EMPLOYEE’S AFFILIATES ARE
A PARTY OR BY WHICH EMPLOYEE, OR TO THE BEST KNOWLEDGE OF EMPLOYEE, EMPLOYEE’S
AFFILIATES MAY BE BOUND OR AFFECTED.

 

8

--------------------------------------------------------------------------------


 


(L)            CAPTIONS.  THE CAPTIONS, HEADINGS AND ARRANGEMENTS USED IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND DO NOT IN ANY WAY AFFECT, LIMIT OR
AMPLIFY THE PROVISIONS HEREOF.


 


(M)          NOTICES.  ALL NOTICES REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED DELIVERED, WHETHER OR NOT ACTUALLY
RECEIVED, TWO DAYS AFTER DEPOSITED IN THE UNITED STATES MAIL, POSTAGE PREPAID,
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO THE PARTY
TO WHOM NOTICE IS BEING GIVEN AT THE SPECIFIED ADDRESS OR AT SUCH OTHER ADDRESS
AS SUCH PARTY MAY DESIGNATE BY NOTICE:


 

Employers:            Thermadyne Holdings Corporation
Attn: Chief Executive Officer
16052 Swingley Ridge Road, Suite 300
St.  Louis, MO 63017
Fax: 636.728.3010

 

and

 

Thermadyne Holdings Corporation
Attn: Chief Financial Officer
16052 Swingley Ridge Road, Suite 300
St.  Louis, MO 63017
Fax: 636.728.3010

 

Employee:              1602 Vintage Ridge Court
Wildwood, MO 63038

 


(N)           INVALID PROVISIONS.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO
BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER PRESENT OR FUTURE LAWS, SUCH
PROVISIONS SHALL BE FULLY SEVERABLE, AND THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED AS IF SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION HAD NEVER
COMPRISED A PART OF THIS AGREEMENT; THE REMAINING PROVISIONS OF THIS AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL,
INVALID OR UNENFORCEABLE PROVISION OR BY ITS SEVERANCE FOR THIS AGREEMENT.  IN
LIEU OF EACH SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION, THERE SHALL BE
ADDED AUTOMATICALLY AS PART OF THIS AGREEMENT A PROVISION AS SIMILAR IN TERMS TO
SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION AS MAY BE POSSIBLE AND BE
LEGAL, VALID AND ENFORCEABLE.


 


(O)           AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED IN WHOLE OR IN PART
ONLY BY AN INSTRUMENT IN WRITING SETTING FORTH THE PARTICULARS OF SUCH AMENDMENT
AND DULY EXECUTED BY AN OFFICER OF EMPLOYERS AND BY EMPLOYEE.


 


(P)           WAIVER.  EXCEPT AS OTHERWISE PROVIDED HEREIN, NO DELAY OR OMISSION
BY ANY PARTY HERETO TO EXERCISE ANY RIGHT OR POWER HEREUNDER SHALL IMPAIR SUCH
RIGHT OR POWER OR BE CONSTRUED AS A WAIVER THEREOF.  A WAIVER BY ANY OF THE
PARTIES HERETO OF ANY OF THE COVENANTS TO BE PERFORMED BY ANY OTHER PARTY OR ANY
BREACH THEREOF SHALL NOT BE CONSTRUED TO BE A WAIVER OF ANY SUCCEEDING BREACH
THEREOF OR OF ANY OTHER COVENANT HEREIN CONTAINED.  EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH HEREIN, ALL REMEDIES PROVIDED FOR IN THIS AGREEMENT SHALL BE
CUMULATIVE AND IN

 

9

--------------------------------------------------------------------------------


 


ADDITION TO AND NOT IN LIEU OF ANY OTHER REMEDIES AVAILABLE TO ANY PARTY AT LAW,
IN EQUITY OR OTHERWISE.


 


(Q)           COUNTERPARTS; REPRODUCTION.  THIS AGREEMENT MAY BE EXECUTED IN
MULTIPLE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, AND ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT, AND ANY COPY,
FACSIMILE OR OTHER RELIABLE REPRODUCTION OF THIS AGREEMENT MAY BE SUBSTITUTED OR
USED IN LIEU OF THE ORIGINAL WRITING FOR ANY AND ALL PURPOSES FOR WHICH THE
ORIGINAL WRITING COULD BE USED, PROVIDED THAT SUCH COPY, FACSIMILE OR OTHER
REPRODUCTION BE A COMPLETE REPRODUCTION OF THE ENTIRE ORIGINAL WRITING.


 


(R)            GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED
ACCORDING TO THE LAWS OF THE STATE OF MISSOURI.


 


(S)           RESOLUTION OF DISPUTES; ARBITRATION.  ANY DISPUTE ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR EMPLOYEE’S EMPLOYMENT WITH EMPLOYERS OR THE
TERMINATION THEREOF SHALL BE RESOLVED FIRST BY NEGOTIATION BETWEEN THE PARTIES. 
IF SUCH NEGOTIATIONS LEAVE THE MATTER UNRESOLVED AFTER 60 DAYS, THEN SUCH
DISPUTE OR CLAIM SHALL BE RESOLVED BY BINDING CONFIDENTIAL ARBITRATION, TO BE
HELD IN ST. LOUIS, MISSOURI, IN ACCORDANCE WITH THE RULES OF THE AMERICAN
ARBITRATION ASSOCIATION. THE ARBITRATOR IN ANY ARBITRATION PROVIDED FOR HEREIN
WILL BE MUTUALLY SELECTED BY THE PARTIES OR IN THE EVENT THE PARTIES CANNOT
MUTUALLY AGREE, THEN APPOINTED BY THE AMERICAN ARBITRATION ASSOCIATION. 
JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION THEREOF.  THE PARTIES SHALL BE RESPONSIBLE FOR THEIR
OWN COSTS AND EXPENSES UNDER THIS SECTION 19.


 


(T)            PAYMENT UPON DEATH OF EMPLOYEE.  IN THE EVENT OF THE DEATH OF
EMPLOYEE DURING THE TERM HEREOF, ANY UNPAID PAYMENTS DUE EITHER PRIOR TO
EMPLOYEE’S DEATH OR AFTER EMPLOYEE’S DEATH SHALL BE PAYABLE AS DESIGNATED BY
EMPLOYEE PRIOR TO HER DEATH IN WRITING TO EMPLOYERS.  IN THE EVENT OF THE DEATH
OF ALL SUCH PERSONS SO DESIGNATED BY EMPLOYEE, EITHER PRIOR TO THE DEATH OF THE
EMPLOYEE OR DURING ANY TIME WHEN PAYMENTS ARE DUE AS PROVIDED HEREIN, OR IN THE
EVENT EMPLOYEE FAILS TO SO DESIGNATE PRIOR TO HER DEATH, OR WITHDRAWS ALL SUCH
DESIGNATIONS, SAID PAYMENTS THEREAFTER SHALL BE MADE TO EMPLOYEE’S ESTATE.


 


(U)           PRIOR EMPLOYMENT AGREEMENTS.  THIS AGREEMENT SUPERSEDES ANY AND
ALL OTHER EMPLOYMENT, CHANGE-IN-CONTROL, SEVERANCE OR SIMILAR AGREEMENTS BETWEEN
EMPLOYEE AND EMPLOYERS, INCLUDING, WITHOUT LIMITATION, THE PRIOR EMPLOYMENT
AGREEMENT AND THE LETTER AGREEMENT.  EMPLOYEE IRREVOCABLY WAIVES ALL RIGHTS, IF
ANY, TO CLAIM THAT EMPLOYEE’S EMPLOYMENT UNDER THE PRIOR EMPLOYMENT AGREEMENT
WAS TERMINATED, CONSTRUCTIVELY OR OTHERWISE, PRIOR TO THE DATE HEREOF.


 


(V)           JOINTLY AND SEVERALLY LIABLE.  EACH OF THE EMPLOYERS THAT HAVE
SIGNED BELOW IS A PARTY TO THIS AGREEMENT AND IS JOINTLY AND SEVERALLY LIABLE
FOR THE OBLIGATIONS OF EMPLOYERS SET FORTH IN THIS AGREEMENT.


 


(W)          EMPLOYEE ACKNOWLEDGEMENTS.  EMPLOYEE ACKNOWLEDGES AND AGREES THAT
(A) SHE HAS READ THIS AGREEMENT; (B) SHE IS FULLY COMPETENT TO EXECUTE THIS
AGREEMENT WHICH SHE UNDERSTANDS TO BE CONTRACTUAL; (C) SHE EXECUTES THIS
AGREEMENT OF HER OWN FREE WILL, AFTER HAVING A REASONABLE PERIOD OF TIME TO
REVIEW, STUDY, AND DELIBERATE REGARDING ITS MEANING AND EFFECT AND

 

10

--------------------------------------------------------------------------------


 


TO CONSULT WITH COUNSEL REGARDING SAME; AND (D) WITHOUT RELIANCE ON ANY
REPRESENTATION OF ANY KIND OR CHARACTER NOT EXPRESSLY SET FORTH HEREIN.


 

* * * * * *

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Amended
and Restated Executive Employment Agreement as of the date first above written.

 

 

 

EMPLOYEE:

 

 

 

\s\ Patricia S. Williams

 

 

Name: Patricia S. Williams

 

 

 

 

 

EMPLOYERS:

 

 

 

Thermadyne Holdings Corporation

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

Title:

Sr. Vice President and CFO

 

12

--------------------------------------------------------------------------------